Citation Nr: 1644403	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for and acquired psychiatric disorder other than a personality disorder, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder due to in-service stressors that occurred on active duty.  Specifically, he has reported that he engaged in special operations in the area of drug eradication.  An October 2010 statement from a VA psychologist recounts the Veteran's report.  The Veteran reported being a part of a team tasked with eradicating cocaine production as well as eliminating anyone involved with cocaine production.  The Veteran reported serving in Nigeria, Uganda, and DaNang, Vietnam.  He further reported being captured and held for approximately three days and tortured.  The psychologist reported that this account had been consistently reported by the Veteran.

A March 2011 memorandum detailed a formal finding of lack of information required to corroborate the stressors the Veteran reported.  However, the Veteran has intimated that these operations were covert.  The claims file reflects an April 2012 email noting that the Veteran claimed PTSD due to his special operations with Force Recon, but that additional development needed to be done to attempt to verify the Veteran's reports.  In November 2012, the Veteran submitted a special operations forces incident document with an attached statement going into detail about his activities.  He indicated his specialty as "11 B Force Recon."  The special operations tour of duty dates were noted as from October 1976 to November 1977.  He indicated the operations were classified.  In the attached statement, the Veteran recounts he trained in the 11 Bravo Force Recon for around four months and carried out 18 missions in South and Central America and one mission each in Nigeria, Uganda, and DaNang, Vietnam.  A May 2013 contact note further described the relevant details as outlined by the Veteran.  The Veteran yet again recounted his activities in his December 2014 Board Hearing testimony.

The Board notes that the VA Adjudication Procedure Manual (M21-1), IV.ii.1.I.5., provides for certain development to be conducted in cases based upon claimed participation in Special Operations Incidents.  Under M21-1, "Special Operations" are defined as small-scale covert or overt military operations of an unorthodox and frequently high-risk nature, undertaken to achieve significant political or military objectives in support of foreign policy.  In addition, Special Operations units are noted as being typically composed of relatively small groups of highly trained, armed personnel, and often transported by helicopter, small boats, or submarines, or parachute from aircraft for stealthy infiltration by land.  The Board observes that this definition does appear to be consistent with the elements of the Veteran's claimed in-service stressors.  However, it does not appear the development specified for special operations has been conducted in this case.

The Board notes that if a limited time period is necessary to request development (such as a 60-day period), multiple requests should be made to cover the entire time period claimed by the Veteran.  See Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).

In view of the foregoing, the Board finds that a remand is required in order to ensure such special operations development has been completed.  This development is particularly important given the Veteran's claim of PTSD and the need to verify stressors crucial to such a diagnosis.

Accordingly, the case is REMANDED for the following actions:

1.  Following the guidance in VA Adjudication Procedure Manual (M21-MR), IV.ii.1.I.5., provide the Veteran with a notification letter containing the Special Operations development paragraph.  Regardless of the Veteran's response, based on the information provided in the various stressor statements, the April 2012 email, November 2012 special forces incident document and attached statement, the Veteran's December 2014 Board Hearing testimony, and any relevant lay statements already submitted by the Veteran, have the pertinent Military Records Specialist review the electronic claims file and complete the Special Operations Forces Incident document and send the completed document via encrypted e-mail to VAVBASPT/RO/SOCOM for the United States Special Operations Command to confirm whether the claimant participated in Special Operations.  Make as many requests as necessary to encompass the entire time period claimed by the Veteran.

2.  If the Veteran's claimed stressor(s) are confirmed, he should be afforded an examination to evaluate the nature and etiology of any of his acquired psychiatric disorders.  The claims folder should be made available to the examiner for review before the examination.

The examiner should explicitly indicate whether the Veteran now, or at any time during the appeal period, satisfies the DSM criteria for a diagnosis of PTSD.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, without resort to speculation, the examiner should explain that conclusion.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

